                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 JOSHUA LEE McGIBONEY,
                                                  Case No. 1:16-cv-00150-REB
                      Petitioner,
                                                  MEMORANDUM DECISION AND
        v.                                        ORDER

 KEITH YORDY, Warden of the Idaho
 State Correctional Institution,

                      Respondent.


                                      INTRODUCTION

       In this habeas corpus matter, Petitioner Joshua Lee McGiboney (“Petitioner” or

“McGiboney”) challenges his state court convictions of robbery, aggravated battery, and

burglary—all of which stemmed from an incident that occurred on April 3, 2008. The

parties are familiar with the underlying facts, and the Court will not repeat them except as

necessary to explain this decision.

       Now pending before the Court is Respondent’s Renewed Motion for Summary

Dismissal. The Court previously determined that Petitioner’s claims were procedurally

defaulted but that it did not have sufficient information to determine whether cause and

prejudice, or actual innocence, excused the default. (See Dkt. 34.) The Court therefore

ordered discovery, pursuant to Rule 6 of the Rules Governing § 2254 Cases (“Habeas

Rules”), as to the following types of evidence:



MEMORANDUM DECISION AND ORDER - 1
               (1) State’s trial exhibits 61 (gun magazine), 61B (unused
               round), 61C (unused round), 61D (unused round); 62 (used
               round), 63 (fired shell casing), 64 (fired shell casing), 65
               (fired shell casing), 66 (unfired 9MM round), and 67 (unfired
               9MM round), to be sent to Bode Cellmark Forensics for
               testing; (2) “all notes, DNA profiles, allele tables, test results,
               charts, and reports associated with forensic DNA testing” in
               Petitioner’s case that are in the possession of the Idaho State
               Police; [and] (3) records from Buckhorn Gun and Pawn
               related to the firearm at issue in Petitioner’s case.

(Id. at 20.)

       Although the Court denied Petitioner’s request for discovery as to four other

categories of evidence, Petitioner has utilized public records requests to obtain certain

evidence in those categories:

               (4) crime scene photographs in the possession of the Ada
               County Prosecuting Attorney’s Office; (5) crime scene
               photographs in the possession of the Ada County Public
               Defender’s Office; (6) two audio CDs of officers’ initial
               witness interviews in the possession of the Ada County
               Prosecuting Attorney’s Office; and (7) two audio CDs of
               officers’ initial interviews in the possession of the Ada
               County Public Defender’s Office (to the extent they were
               produced during discovery in Petitioner’s underlying criminal
               proceedings).

       The parties stipulated to expand the scope of discovery to two additional

categories of evidence. Pursuant to the stipulation, Petitioner subpoenaed (8) “the Boise

Police Department for an unredacted copy of a letter from American Bankers Insurance

Company of Florida” and (9) “America Bankers Insurance company of Florida, or its

successor in interest, for documents related to the loss and the paid claim recited in the

letter.” (Dkt. 24 at 1-2.) Petitioner has obtained this evidence, and the Rule 6 discovery

has been completed.

MEMORANDUM DECISION AND ORDER - 2
        Petitioner acknowledges that discovery with respect to Categories 1 through 3 was

not fruitful. (Dkt. 30 at 2 (“Buckhorn Gun and Pawn has informed McGiboney’s counsel

that, despite searching, it was unable to find ownership or sales records for the gun. And,

Bode Cellmark did not find sufficient material on the spent and unspent shell casings, and

the gun magazine, to test for a match to the known DNA profiles.”) (internal citations

omitted).) However, relying on (1) evidence previously presented to the state courts and

(2) evidence in Categories 4 through 9 that was recently obtained, Petitioner renews his

argument that all of his claims are excused from procedural default based on the actual

innocence exception.1 See Schlup v. Delo, 513 U.S. 298, 329 (1995).

        The parties have consented to the jurisdiction of a United States Magistrate Judge

to conduct all proceedings in this case in accordance with 28 U.S.C. § 636(c) and Federal

Rule of Civil Procedure 73. (Dkt. 9.) Having fully reviewed the record, including the

state court record, the Court finds that oral argument is unnecessary. See D. Idaho L. Civ.

R. 7.1(d). As explained below, the Court also finds that an evidentiary hearing on actual

innocence is unnecessary.

        For the reasons that follow, the Court concludes that, although Petitioner has

submitted impeachment evidence with more than de minimis value—primarily with

respect to the credibility of the victim—he has not met the strict standards of the actual

innocence gateway exception. Accordingly, Petitioner has not established an excuse for




1
  Petitioner has withdrawn his argument that certain claims are excused from procedural default pursuant
to Martinez v. Ryan, 566 U.S. 1 (2012). (See generally Dkt. 30.)

MEMORANDUM DECISION AND ORDER - 3
the default of his habeas claims, and the Court will grant Respondent’s Renewed Motion

and dismiss the Petition with prejudice.

                                      DISCUSSION

1.     The Actual Innocence, or Miscarriage-of-Justice, Exception to Procedural
       Default

       A procedurally defaulted claim may be heard on the merits if the petitioner

demonstrates that failure to consider the claim will result in a fundamental miscarriage of

justice, meaning that “‘a constitutional violation has probably resulted in the conviction

of someone who is actually innocent.’” Schlup, 513 U.S. at 327 (quoting Murray v.

Carrier, 477 U.S. 478, 496 (1986)). In asserting actual innocence, a petitioner must

“support his allegations of constitutional error with new reliable evidence—whether it be

exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical

evidence—that was not presented at trial.” Id. at 324.

       A court considering whether a petitioner has established actual innocence in light

of that “new reliable evidence” must consider “all the evidence, old and new,

incriminating and exculpatory, admissible at trial or not.” Lee v. Lampert, 653 F.3d 929,

938 (9th Cir. 2011) (en banc) (internal quotation marks omitted). An actual innocence

analysis “requires a holistic judgment about all the evidence and its likely effect on

reasonable jurors applying the reasonable-doubt standard”; in other words, the federal

court must “make a probabilistic determination about what reasonable, properly

instructed jurors would do.” House, 547 U.S. at 538-39 (2006) (internal quotation marks




MEMORANDUM DECISION AND ORDER - 4
omitted). A court must assess the “likely impact” of the new reliable evidence “on

“reasonable jurors in light of the complete record.” Lee, 653 F.3d at 945.

       To apply the actual innocence exception, a court must conclude that, “in light of

all of the evidence, ‘it is more likely than not that no reasonable juror would have found

[the petitioner] guilty beyond a reasonable doubt.’” United States v. Avery, 719 F.3d

1080, 1083 (9th Cir. 2013) (quoting Schlup, 513 U.S. at 327). That is, the petitioner must

show that every reasonable juror would vote to acquit.

       This is a particularly exacting standard, one that will be satisfied “only in the

extraordinary case.” House v. Bell, 547 U.S. 518, 538 (2006) (internal quotation marks

omitted). Indeed, cases where the Schlup standard has been satisfied have “typically

involved dramatic new evidence of innocence.” Larsen v. Soto, 742 F.3d 1083, 1096 (9th

Cir. 2013). However, because a Schlup claim is, by definition, accompanied by “an

assertion of constitutional error at trial,” the petitioner’s conviction “may not be entitled

to the same degree of respect as one ... that is the product of an error-free trial.” Schlup,

513 U.S. at 316.

       Direct evidence of innocence is not necessarily required for an actual innocence

gateway claim; in rare circumstances, impeachment evidence alone can satisfy the Schlup

standard. See Sistrunk v. Armenakis, 292 F.3d 669, 676 (9th Cir. 2002). But impeachment

evidence can meet the Schlup standard only if it is so compelling that it “fundamentally

call[s] into question the reliability of [the petitioner’s] conviction.” Id. at 677.




MEMORANDUM DECISION AND ORDER - 5
       For example, a “detailed third-party confession” that “undermine[s] the validity of

the prosecution’s entire case” would be compelling impeachment evidence. Id.; see also

Carriger v. Stewart, 132 F.3d 463, 478 (9th Cir. 1997) (actual innocence standard met

where witness whose trial testimony led to petitioner’s conviction later gave a sworn

confession to the crime); Larsen, 742 F.3d at 1096 (actual innocence standard met with

“witnesses who were never called to speak on his behalf at his trial and who gave

credible testimony that someone other than [petitioner] committed the acts for which he

was convicted and sentenced”). However, evidence that “would not have cast doubt on

the first-hand account of the victim, who positively identified [the petitioner] in open

court” would not. Sistrunk, 292 F.3d at 677. The actual innocence exception is not

satisfied by evidence that is speculative, collateral, cumulative, or “insufficient to

overcome otherwise convincing proof of guilt.” Larsen, 742 F.3d at 1096.

       Further, if the evidence relied upon is not truly “new” but, instead, was in

substance already before the jury, it is unlikely to weigh heavily in favor of actual

innocence. See Lee, 653 F.3d at 944-45 (holding that (1) evidence of potential

misidentification was insufficient for actual innocence when “[m]uch of th[at] evidence

was presented to [petitioner’s] trial jury, and (2) “[g]iven all that [petitioner’s] jury heard

about [the second potential perpetrator] at trial,” it was not “more likely than not that no

reasonable juror viewing the record as a whole would lack reasonable doubt.”) (internal

quotation marks omitted).




MEMORANDUM DECISION AND ORDER - 6
       Petitioner claims that he is entitled to application of the actual innocence exception

without the need to further develop the evidence on which he relies. Alternatively, he

asserts that, “if the Court finds that there are unresolved factual issues,” an evidentiary

hearing is warranted. (Dkt. 30 at 2.)

       An evidentiary hearing on actual innocence “is not necessary ... if the court

determines as a matter of law that [the petitioner] cannot satisfy the standard. Clark v.

Lewis, 1 F.3d 814, 820 (9th Cir. 1993) (cause-and-prejudice context). And in considering

an actual innocence gateway claim, including whether to hold a hearing on such a claim,

the Court has the discretion to assess the reliability and probative force of the petitioner’s

proffer, including making some credibility determinations, if necessary. A district court’s

assessment of the credibility and reliability of the new evidence is not corralled by “a

standard appropriate for deciding a motion for summary judgment.” Schlup, 513 U.S. at

332. Rather, a district court “must assess the probative force of the newly presented

evidence in connection with the evidence of guilt adduced at trial.” Id. Hence, unlike in a

Rule 56 context, the Court is not prohibited from weighing the evidence, and—in so

doing—it “may consider how the timing of the submission and the likely credibility of

the affiants bear on the probable reliability of that evidence.” Id.

       As explained below, there is “ample support” in the record for a conclusion that

the “newly-discovered evidence d[oes] not tip the Schlup determination in [Petitioner’s]

favor.” Stewart v. Cate, 757 F.3d 929, 943 (9th Cir. 2014). The Court need not hold an




MEMORANDUM DECISION AND ORDER - 7
evidentiary hearing on this issue because, as a matter of law, Petitioner is unable to

establish that he is actually innocent. See Clark, 1 F.3d at 820.

2.     The Two Differing Theories of the Case

       Petitioner testified that, on April 3, 2008, he was walking alone on Orchard Street,

on his way to a bowling alley to meet a friend named Darby Lusk. He stated that a

person, whom he learned later was Ryan Lowe, yelled at him, grabbed him, and

threatened him with a gun. The gun was Lowe’s, not Petitioner’s. A struggle ensued, and

Petitioner hit Lowe in the head with a landscaping brick that he found on the ground.

Petitioner dropped the brick and began to run away. Lowe warned Petitioner to stop or

Lowe would shoot him. Petitioner slowed down but kept walking away with his hands in

the air. Lowe fired a shot toward Petitioner. There was another struggle, and Lowe fired

several more shots, one of which injured Lowe’s roommate, David Bergerson, who had

by that point joined the fray. Petitioner grabbed the gun and ran away. No other witnesses

testified for the defense. (State’s Lodging A-2 at 1151-69, 1177-79.)

       The state’s theory was vastly different and was supported primarily by the

testimony of Lowe and Bergerson. (See id. at 339-479.) According to that testimony,

Petitioner and two other individuals burglarized and robbed a residence shared by Lowe,

Bergerson, and Bergerson’s girlfriend and infant son. These four residents were in the

house at the time of the robbery, but the perpetrators personally interacted only with

Lowe and Bergerson. After searching Lowe’s room and taking various items of property,

the robbers began to leave. Lowe immediately ran after the perpetrators, two of whom got

away and left the scene in a car. Lowe caught Petitioner, and they began to struggle.

MEMORANDUM DECISION AND ORDER - 8
Petitioner, not Lowe, drew a gun. Petitioner hit Lowe in the head with the gun and the

two fought over the gun. Although Lowe’s fingerprint was found on the magazine—

inside the gun—Lowe testified that he might have touched the magazine if it was ejected

during the altercation.2 Bergerson, after ensuring the safety of his girlfriend and son,

retrieved a knife and stabbed Petitioner in the leg in an attempt to help Lowe. Petitioner

fired the gun and shot Bergerson in the shoulder.3 Petitioner fled the scene and dropped

the gun. He was apprehended shortly afterwards.

        In addition to Lowe and Bergerson, the following trial witnesses—among other

evidence—supported the state’s theory: (1) Bergerson’s girlfriend, April Williamson,

who testified that Bergerson woke her up immediately after the robbery and that she

watched, through her bedroom window, as two men ran across the street, got into a car,

and sped away (id. at 583-86); (2) Nicholas Anderson, a neighbor who testified that he

saw four to six individuals in a confrontation outside Lowe’s residence and that he saw

Petitioner draw and fire the gun (id. at 617-37); (3) Michael Roberts, who encountered

Petitioner later that night and who testified that Petitioner was acting suspiciously, by

lingering in a backyard after he was told to leave and by jumping a fence to get away

rather than walking down an open path (id. at 667-71); and (4) Officer Michael




2
 Lowe discovered after the incident that he had a wound on his thumb that, he speculated, might have
been caused by the magazine being reinserted into the gun during the struggle. (State’s Lodging A-2 at
510-11.)
3
 Petitioner was charged with aggravated battery, as to Bergerson, based on the shooting. The jury
acquitted Petitioner of that charge—an element of which was that the shooting was willful or intentional.
See Idaho Code §§ 18-903(a), 18-907(1).

MEMORANDUM DECISION AND ORDER - 9
Richmond, who apprehended Petitioner and who testified that Petitioner initially looked

at Richmond but then started to walk away (id. at 694-96).

       The jury believed the prosecution’s evidence and found Petitioner guilty.

3.     Petitioner Has Not Established Actual Innocence to Excuse Procedural
       Default

       Petitioner relies on several pieces of evidence not presented at trial to argue that no

reasonable juror could now find him guilty beyond a reasonable doubt. Having carefully

considered this evidence, along with the trial evidence, the Court concludes that

Petitioner cannot meet the Schlup standard.

       A.     Affidavit of Darby Lusk

       Darby Lusk, the friend Petitioner testified he was meeting the night of the robbery,

stated in a 2010 affidavit that she had plans to meet Petitioner at the bowling alley the

night of the robbery. Lusk said that she tried to contact Petitioner’s trial attorney, but her

calls were never returned. (Dkt. 30-2 at 2.) This affidavit supports Petitioner’s testimony

at trial as to “why he was on Orchard Street that night”—he was going to meet Lusk at

the bowling alley. (Dkt. 30 at 18.)

       This evidence has only slight relevance, however. That Petitioner had planned to

meet Lusk that evening does not mean that he did not also rob and assault Lowe and

Bergerson. It also fails to contradict April Williamson’s testimony that she saw two men

run across the street away from the residence, get into a car, and speed away—indicating

that Petitioner was not simply walking down the street by himself that night. The Court

thus gives the Lusk affidavit little weight.


MEMORANDUM DECISION AND ORDER - 10
        B.    Fingerprint Examiner and Firearms Expert

        Petitioner has submitted the affidavit of Robert Kerchusky, a fingerprint examiner.

Kerchusky states that he examined the report regarding Lowe’s fingerprint on the

magazine of the gun, the photographs of the magazine, and the photographs of the

fingerprint. Kerchusky’s “professional opinion” is that Lowe left the print “when he was

loading the magazine” and that the print “was not placed there during a struggle between

two people for the possession” of the gun (Dkt. 30-3 at 2-3.) The affidavit also claims

that Lowe’s “print is not smeared and of good quality, indicating that the magazine was

stable when the print was deposited.” (Id. at 3.)

        Petitioner has also presented the Declaration of Don Cameron, a firearms expert.

Cameron states that a semiautomatic firearm, like the one at issue in this case, must be

loaded when the magazine is outside of the gun and that, after the magazine is loaded, it

must be inserted back into the gun in order for the gun to fire. (Dkt. 30-4 at 3.) Cameron

opines as follows:

              The exterior walls of the magazine can only be touched when
              the magazine is outside of the pistol. It would be impossible
              for a finger or thumb print to be put on the magazine when
              any other part of the pistol is touched with the magazine
              inserted in the pistol. The only way a finger or thumb print
              could be found on the magazine is if the magazine is handled
              when it is outside of the pistol.

(Id.)

        The Court questions whether these expert declarations are “new” evidence. The

declarations are merely cumulative of evidence presented at trial—the jury knew Lowe’s

fingerprint was on the magazine, was able to see the gun, and heard testimony from a

MEMORANDUM DECISION AND ORDER - 11
firearms expert about how the gun was loaded and otherwise functioned. The “new”

declarations simply restate the obvious question posed and probed at trial—if the

magazine was inside the gun, and Lowe’s fingerprint was on the magazine, how could the

gun not have belonged to Lowe? The jury was well aware that the placement of Lowe’s

fingerprint perhaps meant that Lowe—not Petitioner—had inserted the magazine into the

gun before the altercation and, thus, that the gun could have been Lowe’s.

       On these points, Lowe testified at trial that he was not sure how his fingerprint got

onto the magazine, but he guessed that the magazine might have been ejected out of the

gun but reinserted during the struggle for the control of the gun:

              Q.     ... I want to ask you about—the jury’s going to hear
                     testimony, and I think you know, too, that your
                     fingerprint was found on the magazine of the gun, kind
                     of toward the butt of the magazine of the gun.

                     Can you tell the jury if you have any idea how your
                     thumbprint ended up there?

              A.     Like I said, we were struggling. I had my hand all over
                     that gun and easily could have ejected the clip, which
                     is just, I guess—you, some guns just have a button
                     where you push. And—and I—I don’t know.

                     But later that night—or that night, I had a—like I
                     pinched myself on my thumb. So, easily could have
                     came [sic] out, came back in, and pinched myself.

              Q.     Okay. And do you have any recollection of that
                     happening, as far as that—I mean, do you recall the
                     magazine coming out, or the gun jamming at any
                     point, or anything like that?

              A.     No.




MEMORANDUM DECISION AND ORDER - 12
              Q.     Okay. And as far as the—the—the thumb, did you
                     have any bruising or any injury?

              A.     It was pinched. So, yeah, there was a little bruising.

              Q.     Okay. And, at that time, did you know what that was
                     from?

              A.     I didn’t, no.

(State’s Lodging A-2 at 510-11.) The jury evidently believed this explanation, and

Petitioner’s “new” expert opinions on the topic of Lowe’s fingerprint add little to the mix

that was not already presented at trial.

       On the other hand, Lowe’s fingerprint on the magazine was—and is—the

strongest piece of evidence supporting Petitioner’s story of what happened. Though the

new declarations are “far from conclusive,” they do have “some impeachment value.”

Sistrunk, 292 F.3d at 676. The Court thus gives the Petitioner’s expert declarations some

weight.

       C.     Polygraph Results

       Petitioner has taken a polygraph test. Petitioner answered “No” to the following

four questions: (1) “Prior to April 3, 2008 - had you ever touched the gun used in this

incident?”; (2) “Did you ever touch the magazine of the gun used in this incident?”; (3)

“On April 3, did you take anything from within the residence at 810 S. Orchard?”; and

(4) “During this incident - did you hit Ryan [Lowe] first?” (Dkt. 30-5 at 6.)

       According to the polygrapher, Petitioner “showed no significant prevailing

reactions to the relevant questions,” which was “consistent with truthfulness.” (Id. at 7.)

But the polygrapher qualified these results, stating that “[e]thical empirical practices

MEMORANDUM DECISION AND ORDER - 13
dictate the application of normative data to exceptional individuals (i.e., persons whose

functional characteristics are outside the normal distribution of individuals in the

intended sample or population),” and that, therefore, polygraph test results “should

always be regarded with caution.” (Id.)

       Though polygraph results are inadmissible in Idaho courts, the fact that Petitioner

passed the polygraph constitutes some evidence that Lowe’s and Bergerson’s trial

testimony might have been false and that Petitioner’s might have been true. However,

because (1) polygraphs are not entirely reliable, (2) some individuals will pass a

polygraph despite lying to the polygrapher, and (3) the results of polygraph tests must

“always be regarded with caution,” the Court does not believe that Petitioner’s polygraph

test is entitled to significant weight. Additionally, the jury had the opportunity to assess

the demeanor of all of the witnesses, circumstances that a polygraph examination simply

cannot replicate. See Sistrunk, 292 F.3d at 676 (“The jury, of course, saw and heard the

victim testify and therefore was afforded the first-hand opportunity to judge her

credibility.”). Finally, Petitioner’s recent polygraph does not explain away his failure to

seek aid from Michael Roberts or his attempt to avoid Officer Richmond when he was

first discovered—behavior which, as the prosecution pointed out in closing argument, is

inconsistent with that of an innocent victim whom Lowe had just attacked, threatened at

gunpoint, and tried to shoot. (State’s Lodging A-2 at 1279-80.)

       D.     Statements of Justin Loera

       Justin Loera, a friend of Bergerson’s, stated in a February 2014 affidavit that

Lowe told him he was “hit in the head with a brick” during the struggle and that Lowe

MEMORANDUM DECISION AND ORDER - 14
“got his gun taken away by Josh McGiboney.” (Dkt. 30-6 at 2.) Loera also executed an

April 2014 affidavit, in which he again stated that Lowe told him “he had been hit on the

head with a brick” and that Lowe “never said that he was hit on the head with a pistol.”

(Dkt. 30-7 at 2.) Loera reported that Lowe told him these things a “few days” after the

incident. (Id.)

       That the affidavits contain hearsay does not prohibit the Court from considering

this evidence. Lee, 653 F.3d at 938. Nonetheless, the Court concludes that, though

Loera’s affidavits have some limited impeachment value, they do not constitute

particularly strong evidence of Petitioner’s innocence.

       First, Loera did not describe Lowe’s alleged statements until nearly six years after

the incident. (See Dkt. 30-6 & 30-7.) The lateness of the Loera affidavits suggests they

are of questionable reliability. See Schlup, 513 U.S. at 332 (“[A] court may consider how

the timing of the submission and the likely credibility of the affiants bear on the probable

reliability of that evidence.”).

       Second, Lowe testified at trial that there were landscaping bricks at the scene and

that he was unsure whether he was hit in the head with a brick or a gun: “I mean, we had

bricks laying around. It could have easily been a brick....” (State’s Lodging A-2 at 510.)

This is unsurprising, given that Lowe and Petitioner were—by all accounts—locked in a

potentially deadly struggle, and Loera’s statement that Lowe said it was a brick is

cumulative of Lowe’s own testimony as to what might have happened.




MEMORANDUM DECISION AND ORDER - 15
       Third, Lowe’s alleged statement to Loera about getting his gun taken away by

Petitioner could mean something other than that Lowe came into the confrontation armed

with his own gun. As Respondent argues, during his conversation with Loera about what

happened, Lowe could have meant that he was “disarmed of a gun that he had his hands

on at some point during the struggle,” rather than “specifically and necessarily asserting

that Lowe actually produced the gun in the course of the confrontation.” (Dkt. 33 at 16.)

       Fourth, Lowe’s alleged hearsay statement to Loera that Lowe got “his” gun taken

away does not “cast doubt on the first-hand account” of Nicholas Anderson, “who

positively identified [Petitioner] in open court” as the person who drew and fired the gun.

Sistrunk, 292 F.3d at 677. Anderson testified as follows:

              Q.     Can you describe what happened?

              A.     ... [W]e look out that window and we see everybody
                     that had worked their way from here, right over to here
                     behind our four cars.

                     And we hear people yelling and screaming, as—as
                     well as pull back a curtain and see a handgun being
                     drawn out of a waistline.

                     And we see, initially, one shot with a—I guess with
                     what I would describe as a burst out of the end of
                     the—of a handgun.

              ...

                     ... [T]here is our personal cars parked right here. At
                     that point, everybody comes from here, you just see
                     nonstop chaos.

                     One guy takes off this way, one guy goes this way, and
                     the individual with a handgun pulls it out right here
                     and fires off one shot. You can see with the—like I


MEMORANDUM DECISION AND ORDER - 16
                     said, the flame or burst or—out of the end of the barrel
                     of the handgun.

              ...

              Q.     .... And would you be able to identify the individual ...
                     who pulled the gun out of his waistband, if you saw
                     that person again?

              A.     Yes, I could.

              Q.     Is that person seated in the courtroom today?

              A.     Yes, he is.

              Q.     And if you could, please, point him out and describe
                     an article of clothing that he’s wearing?

              A.     He is sitting next to the gentleman in the gray suit, and
                     has a white dress shirt on.

              Q.     Okay. And are you certain that that’s the person who
                     you saw on April 3, 2008, that you’ve described...?

              A.     Yes, I am.

              ...

              Q.     Is that the same individual, that pulled the handgun
                     from his waistband, that you’ve just described?

              A.     Yes, it is.

              Q      And is it the same person who fired the weapon?

              A.     Correct. Yes.

(State’s Lodging A-2 at 618, 625, 636-37.)

       Anderson did not know Lowe or Bergerson other than by sight, and he had no

reason to lie about what he saw. Petitioner argues that Anderson’s identification is

unreliable, but the potential weaknesses in that identification were already exposed at


MEMORANDUM DECISION AND ORDER - 17
trial. Anderson was a distance away from Petitioner at the time and it was fairly dark, but

Petitioner’s trial counsel cross-examined Anderson on these points. (State’s Lodging A-2

at 637-56.) Hence, the jury knew of the possible problems with the identification and

presumably considered them when evaluating Anderson’s testimony.

       In sum, although Loera’s 2014 affidavits constitute some evidence that Lowe

owned the gun and pulled it on Petitioner—instead of the other way around as Lowe

testified at trial—this less-than-reliable impeachment evidence is not especially “dramatic

new evidence of innocence.” Larsen, 742 F.3d at 1096.

       E.     Photograph of Landscaping Brick

       Petitioner testified that he hit Lowe with a landscaping brick he found at the scene.

In closing argument, the prosecutor assailed that testimony by relying on various

photographs of the scene, none of which showed such a brick:

                     You recall the defendant’s testimony, a short time ago,
              where he indicated that this is generally the area where he
              believed that he picked that brick up .... And if you look at the
              photographs, go back and look at all the crime scene
              photographs, ladies and gentlemen, you’re not going to see a
              brick there.

                      And we’ve looked at some of the other ones earlier
              here, today, but there is no brick. And again, the defendant
              said, yeah, I think it was here, somewhere in this area. And he
              was certain that he used a brick, but there is no brick, in the
              crime scene, in these photographs.

(State’s Lodging A-2 at 1273-74.)

       Now, Petitioner presents a contemporaneous photograph of the scene that does, in

fact, show a landscaping brick. The brick is on the ground, a bit apart from the rest of the


MEMORANDUM DECISION AND ORDER - 18
organized landscaping bricks (Dkt. 30-1 at 10.) Petitioner argues that this photograph

corroborates his testimony that he hit Lowe with a brick.

       Once again, Petitioner’s new evidence is only somewhat relevant to impeach

Lowe’s testimony. As explained above, Lowe himself acknowledged that there were

bricks on the property and that he might have been hit with a brick instead of a gun.

(State’s Lodging A-2 at 510.) Additionally, that a landscaping brick might have been

used during the struggle does not mean that Petitioner did not also pull a gun and hit

Lowe in the head with the gun (or the brick). The photograph certainly does not impeach

Anderson’s unequivocal testimony that it was Petitioner who drew and fired the gun, nor

does the photograph explain away Petitioner’s suspicious behavior with respect to

Michael Roberts or Officer Richmond.

       F.     Declaration of Travis Williams

       Petitioner also relies on the Declaration of Travis Williams, Anderson’s

roommate. Williams did not testify at trial, but said the following in an initial statement:

              At about 11:15 pm I was in my room getting ready for bed
              when my roommate [Anderson] came and told me that the
              neighbors were fighting. I came out with him to the living
              room window and we peeked out behind the drapes. I saw
              one kid run down Orchard in the south direction while two
              other kids were arguing. One of these two kids were [sic]
              walking away from the other with his hands in the air. The
              kid pulled a gun out on the kid walking away and fired a shot.
              As soon as I heard and saw the gun shot I hit the floor and
              crawled away from the window back to my room and my
              roommate called 911. While on the phone we heard 3 more
              shots and screaming.




MEMORANDUM DECISION AND ORDER - 19
(Dkt. 30-8 at 5.) In a July 2018 declaration, Williams again states that, on the night of the

incident, he heard people fighting and that, when he looked outside, one of them “ran

down South Orchard.” (Id. at 3.) He also reiterates that “[o]ne of the two [other] kids

started to walk away with his hands in the air,” and the “other kid pulled a gun out on the

one walking away and fired a shot.” (Id. at 4.)

       Petitioner is correct that Williams’s declaration is consistent with Petitioner’s

testimony that he was walking away with his hands in the air when Lowe fired a shot

towards him. But it does not compel that conclusion.

       Indeed, Williams’s statements, though corroborating portions of Petitioner’s

testimony, contradict others. Petitioner states he was walking alone when Lowe suddenly

attacked him. Williams’s statements indicate that the person walking away from the

confrontation had not been alone, but had initially tried to run away along with the other

person who “ran down South Orchard.” Therefore, part of Williams’s statement

buttresses the testimony of Bergerson and Lowe that there was more than one robber and

that Petitioner was the only one of the robbers that Lowe was able to catch. Williams’s

statements, while somewhat helpful to Petitioner, do not wholly support his Schlup claim.

       G.     Renter’s Insurance Policy

       Petitioner has uncovered evidence that Lowe had a renter’s insurance policy, that

he submitted a claim for the cash and property taken in the robbery, and that his claim

was paid. (Dkt. 30-9 & 30-10.) Petitioner points to the insurance policy as a potential

motive to fabricate the robbery and to frame Petitioner. But he offers nothing but pure

speculation. See Lee, 653 F.3d at 944 (expert testimony undermining victim’s account

MEMORANDUM DECISION AND ORDER - 20
insufficient for Schlup claim when the expert’s conclusions “hinge[d] on ... speculation

from the trial record.”). The fact that a person renting an apartment has renter’s insurance

is unremarkable, and the Court cannot assume from the existence of the policy, or Lowe’s

claim under that policy, that Lowe (1) planned to commit fraud by staging a robbery,

(2) enlisted Bergerson to go along with the fraud with no obvious benefit to Bergerson,

and (3) lay in wait for someone—who happened to be Petitioner—to walk past Lowe’s

residence so they could frame him as their patsy. It could be that Lowe came up with the

idea of faking a robbery after the altercation with Petitioner—which would be less

bizarre than framing Petitioner from the start—but, again, this is simply speculation. The

insurance policy has only marginal value as impeachment evidence.

       H.      Audio Recordings and Transcripts of Police Interactions

       Petitioner presents various audio recordings and transcripts of the initial

discussions undertaken by the responding police officers the night of the robbery. The

recordings and transcripts merely document the officers doing their jobs—by gathering

statements from witnesses and discussing what might have happened earlier in the

evening when, everyone agrees, there was a chaotic, life-or-death struggle involving at

least three people. Nothing in the recordings calls into question any of the state’s

evidence at trial.

       I.      Evidence Regarding Brooke Holloway

       Prior to trial, the prosecutor informed defense counsel that Lowe had told her of a

possible connection between Lowe and Petitioner—a woman named “Brooke.” (Dkt. 30-



MEMORANDUM DECISION AND ORDER - 21
1 at 27-28.) Brooke was an ex-girlfriend both of Lowe and of Petitioner; she began dating

Lowe after her relationship with Petitioner ended. The prosecutor’s letter stated:

              Brooke (who now lives out of state somewhere) called
              [Lowe] at one point after all this happened and said she would
              give him the names of the other people involved if [Lowe]
              dropped charges against McGiboney. She gave him two first
              names. He thinks she was involved to a certain extent and she
              had acknowledged that in text to another friend....

              [Lowe] can only speculate as to motive. It is possible the
              motive was your client was upset because [Lowe] dated his
              ex-girlfriend or Brooke knew about marijuana or money.

(Id.) It does not appear that Petitioner’s trial counsel investigated Brooke further.

       The full name of this person is Brooke Holloway. Petitioner’s attorney in this

matter contacted Holloway and reported the following:

              I have been unable to get a signed declaration from Ms.
              Holloway, but I can proffer to the Court that, if subpoenaed to
              testify under oath, I believe she would testify to the
              following. Lowe was interested in dating her, and he may
              have seen McGiboney, who she was then dating, at some
              point. Lowe and McGiboney would pick her up at different
              times, and they may have crossed paths. She was not really
              interested in Lowe, but he hung around her. He was
              possessive and jealous. She does not recall making any phone
              call to Lowe, as reported in the prosecutor’s letter. To her
              recollection, no one contacted her to discuss testifying.

(Dkt. 30-1 at 4, ¶ 10.) Petitioner claims that the Brooke Holloway evidence “would have

provided context for McGiboney’s testimony for why he was harassed by Lowe while he

was walking down Orchard Street” before the incident. (Dkt. 30 at 18.)

       This evidence is a double-edged sword, however. From the prosecutor’s letter and

habeas counsel’s investigation, one could reasonably infer—as invited by Petitioner—


MEMORANDUM DECISION AND ORDER - 22
that contrary to Lowe’s testimony, Lowe knew Petitioner and hassled and attacked him

on Orchard Street because Lowe was jealous of Petitioner’s relationship with Brooke

Holloway. On the other hand, one could also reasonably infer that Petitioner’s motive in

robbing Lowe stemmed from the same type of jealousy. It is also possible that, though

Lowe may have known about Petitioner (in the way one might know about a girlfriend’s

previous boyfriend), he did not in fact know Petitioner. In other words, it could be that at

the time of the robbery and at trial Lowe simply had not connected a face to a name he

might not even have known. Finally, Holloway’s purported phone call to Lowe about the

“other people involved” contradicts Petitioner’s claim that he did not participate in any

robbery and that he was innocently walking alone on Orchard Street when Lowe attacked

him.

       As with Petitioner’s other evidence, the Holloway information is not particularly

convincing evidence of innocence.

       J.     Lowe’s 2013 Criminal Conviction

       Petitioner’s reliance on Lowe’s guilty plea to drug charges in 2013 (see Dkt. 30-1

at 33-67)—nearly five years after the April 2008 incident—is misplaced. Lowe’s (and

Bergerson’s) drug use was explored at trial, and the jurors presumably considered it when

they decided whose testimony to believe.

       K.     A Holistic Review of All the Evidence Does Not Establish Actual
              Innocence

       The Court has discussed the relative weight of each piece of evidence presented by

Petitioner. In addition, as required by Schlup and House, the Court has considered that


MEMORANDUM DECISION AND ORDER - 23
evidence collectively—whether admissible or not—along with all of the evidence

presented at trial. Petitioner has certainly shown more doubt as to his guilt than the trial

evidence established. But the question is whether every reasonable juror would be

compelled to find reasonable doubt. The Court concludes, after careful deliberation, that

the answer must be no.

       The strongest piece of evidence in Petitioner’s favor is Lowe’s fingerprint on the

gun magazine. It is not especially likely, though not impossible, that Lowe’s fingerprint

ended up on the magazine in the way Lowe speculated—that the magazine was ejected

and that Lowe left the print on the magazine during the struggle for the gun. It is more

likely that the fingerprint was left when Lowe loaded the gun. However, the question is

not what this Court finds to be more likely. The question is not even whether this Court

finds reasonable doubt. Schlup, 513 U.S. at 329 (“It is not the district court’s independent

judgment as to whether reasonable doubt exists that the [actual innocence] standard

addresses.”). Instead, the Court must make a probabilistic determination about what

reasonable jurors would do. Id.

       Here, the fingerprint evidence is not new. The jurors were well aware of the

fingerprint on the magazine, and Petitioner’s trial counsel relied on that print to argue

reasonable doubt. The jurors knew that the magazine, once loaded, was inside the gun

and that the magazine would have had to have been outside the gun at some point in

order for Lowe’s print to have been left there. Despite this knowledge, the jury believed

the testimony of Lowe, Bergerson, and Anderson that Petitioner drew and fired the



MEMORANDUM DECISION AND ORDER - 24
weapon—not Lowe. See Lee, 653 F.3d at 944-45 (holding that petitioner did not meet the

actual innocence standard where much of the evidence relied upon was already before the

jury).

         Given that the jury already knew about the fingerprint evidence, the Court must

consider whether the other evidence in Petitioner’s favor would be enough for every

reasonable juror to tip the balance to a finding of reasonable doubt. Justin Loera’s

statement that Lowe told him Lowe “got his gun taken away,” if reliable and credible,

would provide some weight to Petitioner’s end of that scale. But, as previously described

by the Court, Loera’s 2014 affidavits (based on a memory from nearly six years earlier)

are not entirely reliable, and Lowe could have meant something different, when speaking

to Loera, than that Lowe himself actually produced the gun.

         Finally, the remainder of the new evidence “only thinly supports [Petitioner’s]

innocence claim.” Lee, 653 F.3d at 945. The polygraph results are not entirely reliable.

The Brooke Holloway and Travis Williams pieces of evidence weigh in favor of some

parts of Petitioner’s version of the story but weigh against others. The Lusk affidavit, the

brick photograph, the renter’s insurance policy, the initial police interactions, and Lowe’s

2013 criminal conviction are not strongly relevant.

         The Court’s conclusion is reinforced by the serious weaknesses of Petitioner’s

defense. See Sistrunk, 292 F.3d at 676 (weak alibi defense). Petitioner’s claim of

innocence rings false in light of his suspicious behavior when he encountered Michael

Roberts and Officer Richmond. If, just out of the blue, Lowe and Bergerson had attacked



MEMORANDUM DECISION AND ORDER - 25
Petitioner, why on earth wouldn’t Petitioner have sought help when he came across these

witnesses? Petitioner offers no convincing explanation. Nor has Petitioner called into

question Anderson’s identification of Petitioner as the shooter. Anderson was a

disinterested observer with no reason to lie, and the potential weaknesses in Anderson’s

identification were already explored at trial.

       A reasonable juror, considering all that is now available, would be confronted with

differing evidence as to what precisely happened on April 3, 2008. Was Petitioner

innocently walking to a bowling alley when a gun-wielding Lowe and a knife-wielding

Bergerson suddenly attacked him? Were Lowe and Bergerson both lying about what

happened in a scheme to defraud an insurance company? Or did Petitioner (along with

others) instead commit a robbery against Lowe and Bergerson, resulting in the

confrontation outside the house? Was Petitioner or Lowe the aggressor during the

struggle, and who drew and fired the gun? The evidence on all these points remains—at

best—debatable. When such an equivocal record is measured against what the law

requires for a Schlup gateway claim, Petitioner cannot prevail.

                                      CONCLUSION

       The Court finds that an evidentiary hearing as to the actual innocence gateway

exception is unnecessary. A reasonable juror, considering all of the evidence now

available, would not be compelled to vote to acquit. Rather than “exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical evidence,” Schlup, 513

U.S. at 324, Petitioner has presented some impeachment evidence that does not



MEMORANDUM DECISION AND ORDER - 26
“specifically exculpate” him, Stewart, 757 F.3d at 940. Because he has not satisfied his

extremely heavy burden of establishing actual innocence, Petitioner’s habeas claims are

not excused from procedural default. Therefore, the Court must dismiss the Petition.

                                         ORDER

      IT IS ORDERED:

      1.     Respondent’s Motion to File Oversize Reply Brief (Dkt. 32) is GRANTED.

      2.     Petitioner’s Motion for Oral Argument (Dkt. 34) is DENIED.

      3.     Respondent’s Renewed Motion for Summary Dismissal (Dkt. 28) is

             GRANTED, and this case is DISMISSED with prejudice.

      4.     The Court does not find its resolution of this habeas matter to be reasonably

             debatable, and a certificate of appealability will not issue. See 28 U.S.C.

             § 2253(c); Habeas Rule 11. If Petitioner intends to appeal, he must file a

             timely notice of appeal with the Clerk of Court. Petitioner may seek a

             certificate of appealability from the Ninth Circuit by filing a request in that

             court.



                                                 DATED: March 26, 2019

                                                 _________________________
                                                 Ronald E. Bush
                                                 Chief U.S. Magistrate Judge




MEMORANDUM DECISION AND ORDER - 27
